             Case 1:21-cv-01948-DLC Document 1 Filed 03/05/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------
 SHIVA STEIN,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. 1:21-cv-1948
                                                            :
 v.                                                         :
                                                            :   COMPLAINT FOR VIOLATIONS OF
 CORELOGIC, INC., FRANK MARTELL, W.                         :   SECTIONS 14(a) AND 20(a) OF THE
 STEVE ALBRECHT, DOUGLAS C.                                 :   SECURITIES EXCHANGE ACT OF
 CURLING, JOHN C. DORMAN, WENDY                             :   1934
 LANE, PAUL F. FOLINO, CLAUDIA FAN                          :
 MUNCE, PAMELA H. PATENAUDE,                                :   JURY TRIAL DEMANDED
 VIKRANT RAINA, J. MICHAEL                                  :
 SHEPHERD, JAYNIE MILLER                                    :
 STUDENMUND, and HENRY W. “JAY”                             :
 WINSHIP,                                                   :
                                                            :
                   Defendants.                              :
 --------------------------------------------------------   :


        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against CoreLogic, Inc. (“CoreLogic or the

“Company”) and the members CoreLogic board of directors (the “Board” or the “Individual

Defendants” and collectively with the Company, the “Defendants”) for their violations of Sections

14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), in connection with

the proposed acquisition of CoreLogic by Stone Point Capital and Insight Partners, two private

equity firms incorporated in the Cayman Islands and Delaware respectively, and their affiliates

(“Acquisition Group”).
            Case 1:21-cv-01948-DLC Document 1 Filed 03/05/21 Page 2 of 15




       2.       Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Preliminary Proxy Statement on Schedule 14A

(the “Proxy Statement”) to be filed on March 1, 2021 with the United States Securities and

Exchange Commission (“SEC”) and disseminated to Company stockholders.                  The Proxy

Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby Celestial-Saturn Merger Sub Inc. (“Merger Sub”) will merge with and into CoreLogic

with CoreLogic surviving the merger and becoming a wholly owned subsidiary of Celestial-Saturn

Parent Inc. (“Parent”) (the “Proposed Transaction”). Pursuant to the terms of the definitive

agreement and plan of merger the companies entered into (the “Merger Agreement”) each

CoreLogic common share issued and outstanding will be converted into the right to receive $80.00

in cash (the “Merger Consideration”).

       3.       As discussed below, Defendants have asked CoreLogic stockholders to support the

Proposed Transaction based upon the materially incomplete and misleading representations and

information contained in the Proxy Statement, in violation of Sections 14(a) and 20(a) of the

Exchange Act. Specifically, the Proxy Statement contains materially incomplete and misleading

information concerning the Company’s financial forecasts and financial analyses conducted by the

financial advisors of the Company, Evercore Group L.L.C. (“Evercore”) in support of its fairness

opinion, and relied upon by the Board in recommending the Company’s stockholders vote in favor

of the Proposed Transaction.

       4.       It is imperative that the material information that has been omitted from the Proxy

Statement is disclosed to the Company’s stockholders prior to the forthcoming stockholder vote

so that they can properly exercise their corporate suffrage rights.




                                                 2
             Case 1:21-cv-01948-DLC Document 1 Filed 03/05/21 Page 3 of 15




        5.       For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to CoreLogic stockholders or, in the event the

Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.       This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Insight Partners is incorporated in this District.

                                              PARTIES

        9.       Plaintiff is, and has been at all relevant times, the owner of CoreLogic common

stock and has held such stock since prior to the wrongs complained of herein.

        10.      Individual Defendant Frank Martell has served as a member of the Board since

2017 and is the Company’s President and Chief Executive Officer.

        11.      Individual Defendant W. Steve Albrecht has served as a member of the Board since

November 2020.




                                                   3
          Case 1:21-cv-01948-DLC Document 1 Filed 03/05/21 Page 4 of 15




        12.   Individual Defendant Douglas C. Curling has served as a member of the Board

since 2012.

        13.   Individual Defendant John C. Dorman has served as a member of the Board since

2012.

        14.   Individual Defendant Wendy Lane has served as a member of the Board since

November 2020.

        15.   Individual Defendant Paul F. Folino has served as a member of the Board since

2011 and is the Chairman of the Board.

        16.   Individual Defendant Claudia Fan Munce has served as a member of the Board

since 2017.

        17.   Individual Defendant Pamela H. Patenaude has served as a member of the Board

since June 2020.

        18.   Individual Defendant Vikrant Raina has served as a member of the Board since

2017.

        19.   Individual Defendant J. Michael Shepherd has served as a member of the Board

since 2019.

        20.   Individual Defendant Jaynie Miller Studenmund has served as a member of the

Board since 2012.

        21.   Individual Defendant Henry W. “Jay” Winship has served as a member of the

Board since November 2020.

        22.   Defendant CoreLogic is incorporated in Delaware and maintains its principal

offices at 40 Pacifica, Suite 900, Irvine, California. The Company’s common stock trades on the

NASDAQ Stock Exchange under the symbol “CLGX.”




                                              4
         Case 1:21-cv-01948-DLC Document 1 Filed 03/05/21 Page 5 of 15




       23.      The defendants identified in paragraphs 10-21 are collectively referred to as the

“Individual Defendants” or the “Board.”

       24.      The defendants identified in paragraphs 10-22 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.     The Proposed Transaction

       25.      CoreLogic, together with its subsidiaries, provides property information, insight,

analytics, and data-enabled solutions in North America, Western Europe, and the Asia Pacific. The

company operates in two segments, Property Intelligence & Risk Management Solutions (PIRM)

and Underwriting & Workflow Solutions (UWS). The PIRM segment combines property

information, mortgage information, and consumer information to deliver housing market and

property-level insights, predictive analytics, and risk management capabilities. It also offers

proprietary technology and software platforms to access, automate, or track the information and

assist its clients with decision-making and compliance tools in the real estate industry, insurance

industry, and the single and multifamily industry. This segment primarily serves commercial

banks, mortgage lenders and brokers, investment banks, fixed-income investors, real estate agents,

MLS companies, property and casualty insurance companies, title insurance companies,

government agencies, and government-sponsored enterprises. The UWS segment combines

property, mortgage, and consumer information to provide comprehensive mortgage origination

and monitoring solutions, including underwriting-related solutions, and data-enabled valuations

and appraisals. This segment also provides proprietary technology and software platforms to

access, automate, or track the information and assist its clients with vetting and onboarding

prospects, and meeting compliance regulations, as well as understanding, evaluating, and

monitoring property values. It primarily serves mortgage lenders and servicers, mortgage brokers,


                                                5
         Case 1:21-cv-01948-DLC Document 1 Filed 03/05/21 Page 6 of 15




credit unions, commercial banks, fixed-income investors, government agencies, and property and

casualty insurance companies. The Company was formerly known as The First American

Corporation and changed its name to CoreLogic, Inc. in June 2010. CoreLogic was incorporated

in 1894 and is headquartered in Irvine, California.

       26.     On February 4, 2021, CoreLogic, Stone Point, and Insight Partners jointly

announced that they had entered into a proposed transaction:

       IRVINE, Calif. & GREENWICH, Conn.--(BUSINESS WIRE)--CoreLogic®
       (NYSE: CLGX), a leading global property information, analytics and data-enabled
       solutions provider, today announced that the company’s Board of Directors
       unanimously approved a definitive merger agreement under which funds managed
       by Stone Point Capital and Insight Partners will acquire all outstanding shares of
       CoreLogic for $80 per share in cash, representing an equity value of
       approximately $6.0 billion and a premium of 51% to CoreLogic’s unaffected share
       price on June 25, 2020.

       CoreLogic Chairman Paul Folino said, “This is a significant milestone for
       CoreLogic and a very positive outcome for our shareholders who will receive
       exceptional value for their shares in cash with a high degree of regulatory certainty
       and a closing expected in the near term. The transaction is the culmination of our
       Board’s extensive review of strategic alternatives, which included engaging with
       numerous potential buyers.”

       CoreLogic President and CEO Frank Martell said, “Stone Point and Insight Partners
       are highly respected investors who recognize the value and potential of CoreLogic’s
       digital content, solutions and market-leading platforms that power the housing
       economy. We look forward to working closely with Stone Point and Insight to build
       on our record financial and operating performance and accelerate our digital
       transformation and growth.”

       Chuck Davis, CEO of Stone Point Capital, said, “CoreLogic is a mission critical
       vendor and data provider across industry sectors in which Stone Point has
       specialized over the past 20 years, including mortgage, residential real estate and
       P&C insurance. CoreLogic’s proprietary data assets are increasingly important to
       its customers, and we look forward to leveraging our network within the broader
       financial services industry to support the company’s next phase of growth.”

       “At Insight Partners we focus on partnering with clear technology leaders that
       define and transform their markets through world-class software and data,” said
       Deven Parekh, Managing Director at Insight Partners. “What we found in
       CoreLogic is a market leader with a long history of serving customers with



                                                 6
         Case 1:21-cv-01948-DLC Document 1 Filed 03/05/21 Page 7 of 15




       powerful data technology and a future vision to innovate across the real estate
       ecosystem. We are excited to support CoreLogic in its next chapter of
       transformational growth.”

       The transaction will be financed through a combination of committed equity
       financing provided by funds managed by Stone Point Capital and Insight Partners,
       as well as committed debt financing provided by J.P. Morgan Securities LLC. The
       transaction is expected to close in the second quarter of 2021 subject to shareholder
       approval, regulatory approvals, and other customary closing conditions.

       Evercore is serving as financial advisor to CoreLogic and Skadden, Arps, Slate,
       Meagher & Flom LLP is serving as the Company’s legal advisor. J.P. Morgan
       Securities LLC and Wells Fargo Securities, LLC are acting as financial advisor to
       Stone Point Capital and Insight Partners. Kirkland & Ellis is serving as legal advisor
       to Stone Point Capital, and Willkie Farr and Gallagher is serving as legal advisor
       to Insight Partners.


       27.     The Board has unanimously approved the Proposed Transaction. It is therefore

imperative that CoreLogic’s stockholders are provided with the material information that has been

omitted from the Proxy Statement, so that they can meaningfully assess whether or not the

Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.     The Materially Incomplete and Misleading Proxy Statement

       28.     On March 1, 2021, CoreLogic filed the Proxy Statement with the SEC in connection

with the Proposed Transaction.       The Proxy Statement was furnished to the Company’s

stockholders and solicits the stockholders to vote in favor of the Proposed Transaction. The

Individual Defendants were obligated to carefully review the Proxy Statement before it was filed

with the SEC and disseminated to the Company’s stockholders to ensure that it did not contain any

material misrepresentations or omissions. However, the Proxy Statement misrepresents and/or

omits material information that is necessary for the Company’s stockholders to make an informed

decision concerning whether to vote in favor of the Proposed Transaction, in violation of Sections

14(a) and 20(a) of the Exchange Act.

Omissions and/or Material Misrepresentations Concerning CoreLogic Financial Projections


                                                 7
         Case 1:21-cv-01948-DLC Document 1 Filed 03/05/21 Page 8 of 15




       29.     The Proxy Statement fails to provide material information concerning financial

projections by CoreLogic management and relied upon by Evercore in its analysis. The Proxy

Statement discloses management-prepared financial projections for the Company which are

materially misleading. The Proxy Statement indicates that in connection with the rendering of its

fairness opinion, that the Company prepared certain non-public financial forecasts (the “Company

Projections”) and provided them to the Board and the financial advisors with forming a view about

the stand-alone valuation of the Company. Accordingly, the Proxy Statement should have, but fails

to provide, certain information in the projections that CoreLogic management provided to the

Board and the financial advisors. Courts have uniformly stated that “projections … are probably

among the most highly-prized disclosures by investors. Investors can come up with their own

estimates of discount rates or [] market multiples. What they cannot hope to do is replicate

management’s inside view of the company’s prospects.” In re Netsmart Techs., Inc. S’holders

Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       30.     The Proxy Statement provides values for non-GAAP (Generally Accepted

Accounting Principles) financial metrics: Adjusted EBITDA and Unlevered Free Cash Flow, but

fails to provide line items used to calculate these metrics and/or a reconciliation of these non-

GAAP metrics to their most comparable GAAP measures, in direct violation of Regulation G and

consequently Section 14(a).

       31.     When a company discloses non-GAAP financial measures in a Proxy Statement

that were relied on by a board of directors to recommend that stockholders exercise their corporate

suffrage rights in a particular manner, the company must, pursuant to SEC regulatory mandates,

also disclose all projections and information necessary to make the non-GAAP measures not

misleading, and must provide a reconciliation (by schedule or other clearly understandable



                                                 8
         Case 1:21-cv-01948-DLC Document 1 Filed 03/05/21 Page 9 of 15




method) of the differences between the non-GAAP financial measure disclosed or released with

the most comparable financial measure or measures calculated and presented in accordance with

GAAP. 17 C.F.R. § 244.100.

       32.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure.1

       33.     Thus, to cure the Proxy Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Proxy Statement,

Defendants must provide a reconciliation table of the non-GAAP measures to the most comparable

GAAP measures to make the non-GAAP metrics included in the Proxy Statement not misleading.

       34.     With respect to Evercore’s Discounted Cash Flow Analysis for the Company, the

Proxy Statement also fails to disclose: (i) the terminal values calculated for the Company; (ii) the

inputs and assumptions underlying the range of discount rates ranging from 8.0% to 9.0%, (iii) the

inputs and assumptions underlying the use of perpetuity growth rates ranging from 2.5% to 3.0%;

and (iv) the Company’s estimated net debt as of December 31, 2020; and (v) the number of fully

diluted shares of Company common stock.




1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm

                                                  9
           Case 1:21-cv-01948-DLC Document 1 Filed 03/05/21 Page 10 of 15




       35.      With respect to Evercore’s Premiums Analysis, the Proxy Statement fails to

disclose: (i) the transactions reviewed by Evercore; and (ii) the premiums paid in each transaction.

       36.      With respect to Evercore’s Equity Research Analyst Price Targets analysis, the

Proxy Statement fails to disclose: (i) the selected public market trading price targets; and (ii) the

identities of the equity research analysts observed by Evercore.

       37.      With respect to Evercore’s Illustrative Leveraged Buyout Analysis, the Proxy

Statement fails to disclose the basis for assuming a required internal rate of return in the range of

18.0% to 22.0%, total leverage ratios in the range of 6.5x to 7.5x to the Company’s estimated 2020

Adjusted EBITDA and exit multiples in the range of 11.0x to 15.0x to the Company estimated

2024 Adjusted EBITDA.

       38.      With respect to the Company’s retention of Evercore, the Proxy Statement fails to

disclose the amount of fees received by Evercore and its affiliates for their financial advisory

services of the Company performed during the two year period prior to the date of the fairness

opinion.

       39.      In sum, the omission of the above-referenced information renders statements in the

Proxy Statement materially incomplete and misleading in contravention of the Exchange Act.

Absent disclosure of the foregoing material information prior to the special stockholder meeting

to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed decision

regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened with

irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                            COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100



                                                 10
           Case 1:21-cv-01948-DLC Document 1 Filed 03/05/21 Page 11 of 15




          40.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          41.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          42.   Defendants have issued the Proxy Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement and the use of their name in the Proxy

Statement, which fails to provide critical information regarding, among other things, financial

analysis that were prepared by Evercore and relied upon by the Board in recommending the

Company’s stockholders vote in favor of the Proposed Transaction.

          43.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such

information to stockholders although they could have done so without extraordinary effort.

          44.   Defendants were, at the very least, negligent in preparing and reviewing the Proxy

Statement. The preparation of a Proxy Statement by corporate insiders containing materially false

or misleading statements or omitting a material fact constitutes negligence. Defendants were




                                                  11
           Case 1:21-cv-01948-DLC Document 1 Filed 03/05/21 Page 12 of 15




negligent in choosing to omit material information from the Proxy Statement or failing to notice

the material omissions in the Proxy Statement upon reviewing it, which they were required to do

carefully. Indeed, Defendants were intricately involved in the process leading up to the signing of

the Merger Agreement and the preparation and review of strategic alternatives and the Company’s

financial projections.

          45.   The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          46.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          47.   The Individual Defendants acted as controlling persons of CoreLogic within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of CoreLogic, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Proxy Statement

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of CoreLogic, including the content and dissemination

of the various statements that Plaintiff contends are materially incomplete and misleading.

          48.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to



                                                 12
         Case 1:21-cv-01948-DLC Document 1 Filed 03/05/21 Page 13 of 15




and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       49.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of CoreLogic, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Proxy Statement at issue

contains the unanimous recommendation of the Board to approve the Proposed Transaction. The

Individual Defendants were thus directly involved in the making of the Proxy Statement.

       50.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy Statement purports to describe the various issues and information that the

Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

       51.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       52.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.




                                                 13
           Case 1:21-cv-01948-DLC Document 1 Filed 03/05/21 Page 14 of 15




          53.    Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                       RELIEF REQUESTED

          WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

          A.     Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy Statement;

          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 Dated: March 5, 2021                               MELWANI & CHAN LLP

                                               By: /s/ Gloria Kui Melwani
                                                   Gloria Kui Melwani (GM5661)
                                                   1180 Avenue of the Americas, 8th Fl.
                                                   New York, New York 10036
                                                   Telephone: (212) 382-4620


                                                  14
Case 1:21-cv-01948-DLC Document 1 Filed 03/05/21 Page 15 of 15




                               Email: gloria@melwanichan.com

                               Attorneys for Plaintiff




                              15
